PER CURIAM.
We reverse and remand for the trial court to award the appellant an additional day of jail credit. See § 921.161(1), Fla. Stat. (2007); Patterson v. State, 815 So.2d 677 (Fla. 1st DCA 2002) (stating that Patterson, who was jailed from the date of his *99arrest until the date of sentencing, was entitled to one day of jail credit beginning with the date of arrest through to the date of sentencing). We affirm the lower court’s denial of claim two.
AFFIRMED IN PART; REVERSED AND REMANDED IN PART.
VAN NORTWICK, PADOVANO, and HAWKES, JJ., concur.